       Case 1:00-cr-00336-SHR Document 195 Filed 08/06/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                 :    Crim. No. 1:00-CR-336
                                         :
                                         :
                     v.                  :
                                         :
MAURICE PEPPERS                          :    Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is the motion for compassionate release filed by Defendant

Maurice Peppers (“Defendant” or “Mr. Peppers”). (Doc. 187). For the reasons

outlined below, the court will deny the motion.

      I.    BACKGROUND

      On December 13, 2000, a grand jury indicted Mr. Peppers and his co-

defendant Anthony Mayo for four crimes: (1) being felons in possession of firearms;

(2) criminal conspiracy to engage in various acts with their illegally possessed

firearms; (3) possession of firearms in the course of drug trafficking; and (4) a

second count of possession of firearms in the course of drug trafficking. (See Doc.

1.) On March 21, 2001, the United States filed an executed plea agreement where

Mr. Peppers pled guilty to Count 1. (See generally Doc. 43.) The government, inter

alia, dismissed all other counts arising out of the same set of facts giving rise to

Count 1. (See id.)

      On October 4, 2001, the court sentenced Mr. Peppers to 342 months in prison.

(See Doc. 73.) This sentence constituted an upward departure from the sentencing

                                         1
        Case 1:00-cr-00336-SHR Document 195 Filed 08/06/20 Page 2 of 5




guidelines for two reasons. First, the court found that Mr. Peppers “has a history of

violent offenses and has been undeterred by previous terms of incarceration, has

consistently demonstrated that he is unable to abide by the law, and there is a strong

likelihood of recidivism.” (Doc. 78, 21:14-17.) Second, the court found that the

weapon Mr. Peppers possessed—which he also used during robberies—was

dangerous, “significantly increas[ing] the likelihood of death or injury” to his

victims. (Id., 22: 4-5.)

      On April 29, 2020, Mr. Peppers filed a motion for compassionate release.

(Doc. 187.) The court promptly ordered the Federal Public Defender’s Office

(“FPD”) for this district to brief the matter. (Doc. 188.) It submitted a brief in

support of Mr. Peppers’s motion (Doc. 189), the government responded (Doc. 193),

and the FPD replied (Doc. 194). This matter is thus ripe for review.

      II.    STANDARD OF REVIEW

      Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).


                                           2
       Case 1:00-cr-00336-SHR Document 195 Filed 08/06/20 Page 3 of 5




      If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission’s relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2 Medical conditions that

qualify as “extraordinary and compelling reasons” include:

         (1) suffering from a serious physical or medical condition,
         (2) suffering from a serious functional or cognitive impairment, or
         (3) experiencing deteriorating physical or mental health because of
             the aging process
    that substantially diminishes the ability of the defendant to provide self-
    care within the environment of a correctional facility and from which he
    or she is not expected to recover.


USSG § 1B1.13, cmt. n.1(A)(ii).

      Under 18 U.S.C. § 3553(a), the court considers multiple factors, including,

among other things, (1) “the nature and circumstances of the offense and the history

and characteristics of the defendant”; (2) “the need for the sentence imposed…to

protect the public from further crimes of the defendant”; (3) “the need for the

sentence imposed…to afford adequate deterrence to criminal conduct”; and (4) “the


                                          3
        Case 1:00-cr-00336-SHR Document 195 Filed 08/06/20 Page 4 of 5




need for the sentenced imposed…to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense.” The burden

rests with the defendant to show that a reduction in sentence is proper. United States

v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

      III.   DISCUSSION

      As the government agrees, Mr. Peppers’s situation constitutes an

extraordinary and compelling circumstance, and he has exhausted his administrative

relief. The court thus takes his concerns seriously. An unhealthy person in prison

today faces substantial risks. Nonetheless, the court finds that Mr. Peppers’s

significant history of violent crimes renders it necessary for him to serve his full

sentence.

      In considering whether to grant compassionate release, the court must balance

the interests of the prisoner against the interests of society by weighing the § 3553(a)

factors. In doing so here, the court finds it necessary to keep Mr. Peppers in prison

“to protect the public from further crimes of the defendant.”            18 U.S.C. §

3553(a)(2)(C). When this court originally sentenced Mr. Peppers, it thoroughly

considered his criminal history. It found that he repeatedly engaged in violent

offenses, he did not appear to change his behavior after serving other sentences, and

he failed to accept responsibility for his final crime. Mr. Peppers argues that he has


                                           4
        Case 1:00-cr-00336-SHR Document 195 Filed 08/06/20 Page 5 of 5




changed. Instead of exhibiting that, however, Mr. Peppers has been disciplined

while in prison for possessing a dangerous weapon and for fighting with a chair as a

weapon. The court thus continues to believe Mr. Peppers needs to stay imprisoned

to protect the public from him committing further violent crimes. This is a sufficient

basis for denying Mr. Peppers’s motion, even under some of the authority cited by

him. See, e.g., United States v. Rodriguez, --- F. Supp. 3d ----, 2020 WL 1627331,

at *11 (E.D. Pa. Apr. 1, 2020) (“The Commission’s policy statement, which provides

helpful guidance, provides for granting a sentence reduction only if ‘the defendant

is not a danger to the safety of any other person or to the community.’”) (emphasis

added, brackets omitted) (quoting U.S.S.G. § 1B1.13(2)).

      IV.    CONCLUSION

      For the reasons outlined above, the court will deny Mr. Peppers’s motion for

compassionate release. An appropriate order shall follow.

                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge
Dated: August 6, 2020




                                          5
